Case 20-60681-jwc      Doc 53   Filed 08/18/20 Entered 08/18/20 15:09:40           Desc Main
                                Document      Page 1 of 4




     IT IS ORDERED as set forth below:



     Date: August 18, 2020
                                                       _________________________________

                                                                Jeffery W. Cavender
                                                           U.S. Bankruptcy Court Judge

 ________________________________________________________________


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:                                            :             CHAPTER 7
                                                  :
JOHN JOSEPH OLIGA,                                :
JEANINE BARKER OLIGA,                             :             CASE NO. 20-60681-JWC
                                                  :
         Debtors.                                 :
                                                  :
                                                  :
S. GREGORY HAYS, as Chapter 7 Trustee,            :
                                                  :
Objector/Movant,                                  :
                                                  :
v.                                                :             CONTESTED MATTER
                                                  :
JOHN JOSEPH OLIGA and                             :
JEANINE BARKER OLIGA,                             :
                                                  :
Debtors/Respondents.                              :
                                                  :

                                    CONSENT ORDER

         On August 18, 2020, S. Gregory Hays, as Chapter 7 Trustee (“Trustee”) for the

bankruptcy estates (collectively, the “Bankruptcy Estate”) of John Joseph Oliga (“Mr. Oliga”)

15385035v1
Case 20-60681-jwc            Doc 53      Filed 08/18/20 Entered 08/18/20 15:09:40                      Desc Main
                                         Document      Page 2 of 4



and Jeanine Barker Oliga (“Mrs. Oliga” and collectively with Mr. Oliga, the “Debtors”), Mr.

Oliga, and Mrs. Oliga (collectively, the “Movants”) filed a Joint Motion for Order Continuing

Evidentiary Hearing [Doc. No. 52] (the “Joint Motion”), seeking, among other things, an order

continuing the Hearing and related deadlines on the Trustee’s Objection to Mr. Oliga’s claimed

exemption in his Self-Directed IRA.1

         The Court having considered the Joint Motion; Trustee and Debtors having consented and

stipulated to the entry of this Consent Order; and for good cause shown, it is hereby

         ORDERED that the Joint Motion is GRANTED. It is further

         ORDERED that the Hearing and all related deadlines are hereby continued until further

order of the Court.



                                          [END OF DOCUMENT]




1        Capitalized terms not defined in this Order shall have the meanings ascribed to them in the Joint Motion.
15385035v1
Case 20-60681-jwc       Doc 53      Filed 08/18/20 Entered 08/18/20 15:09:40   Desc Main
                                    Document      Page 3 of 4



Proposed order prepared and consented to by:

ARNALL GOLDEN GREGORY LLP

By:/s/ Michael J. Bargar
    Michael J. Bargar
    Georgia Bar No. 645709
171 17th Street, N.W., Suite 2100
Atlanta, Georgia 30363-1031
Telephone: (404) 873-7030
Email: michael.bargar@agg.com

Attorneys for the Trustee

Proposed order consented to by:

WIGGAM & GEER, LLC
Attorneys for Debtors

By:/s/ Will B. Geer          (with express permission by Michael J. Bargar)
    Will B. Geer
    Georgia Bar No. 940493
Wiggam & Geer, LLC
50 Hurt Plaza, SE
Suite 1150
Atlanta, GA 30303
Ph: 404.533.9800/Fax: 404.287.2767
Email: wgeer@wiggamgeer.com

Attorney for Debtors

Service List:

Will B. Geer
Wiggam & Geer, LLC
50 Hurt Plaza, SE
Suite 1150
Atlanta, GA 30303

Office of the United States Trustee
362 Richard Russell Building
75 Ted Turner Drive, SW
Atlanta, GA 30303



15385035v1
Case 20-60681-jwc     Doc 53   Filed 08/18/20 Entered 08/18/20 15:09:40   Desc Main
                               Document      Page 4 of 4



S. Gregory Hays
Hays Financial Consulting, LLC
2964 Peachtree Rd, NW, Suite 555
Atlanta, GA 30305

John Joseph Oliga
265 Stoneleigh Dr SW
Atlanta, GA 30331-7665

Jeanine Barker Oliga
265 Stoneleigh Dr SW
Atlanta, GA 30331-7665

Michael J. Bargar
Arnall Golden Gregory LLP
171 17th Street NW, Ste 2100
Atlanta, GA 30341




15385035v1
